DETAILED ACTION
This action is in response to the initial filing of Application no. 16/711507 on 12/12/2019.
Claims 1 – 20 are still pending in this application, with claims 1, 8 and 15 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 13 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giuli et al. (US 2015/0348549) (“Giuli”) in view of Talwar et al. (US 2018/0233138) (“Talwar”)
For claims 1 and 15, Giuli discloses a system  and computer-implemented method  for resolving resolvers (Abstract), comprising: one or more computer processors (claim 24), one or more computer-readable storage media (claim 24), and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method (claim 24), the method comprising: receiving a user expression (Fig.6, 602; [0047] [0048] [0062]); receiving a first resolver (weather domain of 
However, Talwar discloses a system for method for multi-intent queries input by voice (Abstract), comprising: detecting and executing a primary user intent of a voice input ([0069 – 0071]); and determining whether the voice input is entirely for the primary user intent, wherein control ends if the entire voice input is directed to the primary user intent ([0071]), and the execution step may occur after the determining step (it should be understood that one or more steps within a method may be executed in different order without altering the principles of the present disclosure, [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Giuli’s invention in the same way that Talwar’s invention has been improved to achieve the predictable results of further determining that the first resolver can be resolved (executing the primary user intent) based on the user expression (all the voice input is 

For claim 8, Giuli discloses a computer program product for resolving resolves (Abstract; resolvers (Abstract; claim 24), comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method (claim 24), the method comprising: receiving a user expression (Fig.6, 602; [0047] [0048] [0062]); receiving a first resolver (weather domain of active ontology, Fig.5, 402) having an input class (concepts, e.g. time and place, [0041 – 0044]) and an output class (weather, [0044] [0058]) based on the user expression (a primary user intent is determined from the textual representation of speech… the primary user intent is determined based on the knowledge representation of user intent associated with a parse result having the highest confidence score.  The primary user intent is determined to include the nodes associated with vocabulary entities, concepts, properties and task flows that can be performed…, Fig.6, 604 – 608; [0049] [0062] [0063]); determining whether the first resolved can be resolved based on the user expression (secondary user intents are determined for substrings of the user input speech, wherein the secondary user intents can be from the same domain as the primary user intent or a different domain, Fig.6, 612 [0054 – 0056] [0064]).Yet, Giuli fails to teach the following based on determining that the first resolver can be resolved based on the user expression, resolving the first resolver.
However, Talwar discloses a system for method for multi-intent queries input by voice (Abstract), comprising: detecting and executing a primary user intent of a voice input ([0069 – 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Giuli’s invention in the same way that Talwar’s invention has been improved to achieve the predictable results of further determining that the first resolver can be resolved (executing the primary user intent) based on the user expression (all the voice input is directed to the primary user intent) for the purpose of enhancing the operation of virtual assistant system by ensuring that all user expressions are serviced by the assistant system including those with a single user intent (Giuli [0003]).

For claims 2, 9 and 16, Giuli and Talwar further disclose, wherein determining whether the first resolver can be resolved based on the user expression further comprises: determining whether the input class associated with the first resolver is included within the user expression (Giuli, a first type of concept referred to by the primary user intent determined by block 606 can be identified… a first substring from the textual representation of user speech that corresponds to the first type of concept identified at block 608 can be identified, [0050 – 0054] [0063] [0064]) (Talwar, primary user intent is determined, [0069 – 0071]).

For claims 3, 10 and 17, Giuli further discloses based on determining that the first resolver cannot be resolved based on the user expression (Giuli, a secondary user intent of a different 
	For claims 4, 11 and 18, Giuli further discloses, based on determining that the second resolver can be resolved based on the user expression, resolving the second resolver to generate a second output based on the user expression (Giuli, the sports domain is queried for the hockey game, wherein a sporting event is outputted by the sports domain, [0064  0067]).
	For claims 5, 12 and 19, Giuli further discloses, determining whether the second output can resolve the first resolver based on the input class associated the first resolver (Giuli, sports domain outputs the place type concept which is an input class of the first resolver/weather domain, [0064] [0054] [0055]); and based on determining that the second output can resolve the first resolver based on the input class associate with the first resolver, resolving the first resolver based on the second output (Giuli, [0058] [0061] [0066 – 0068]).

	For claims 6, 13 and 20, Giuli further discloses, wherein the first resolve and the second resolver each correspond to a user intent (Giuli, [0063] [0064] [0066]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giuli et al. (US 2015/0348549) (“Giuli”) in view of Talwar et al. (US 2018/0233138) (“Talwar”) and further in view of  Araki et al. (US 2021/0165540) (“Araki”).

However, Araki discloses an information processing device and method (Abstract), wherein the output of a recognized and resolved utterance ([0051] [0054] [0057]) is displayed in a list (Fig.2 and Fig.3; [0039 – 0041] [0045] [0046] [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of modify the combined teachings of Giuli and Talwar with Araki’s teachings so that  at least one of the first resolver, the first output, the second resolver, and the second output is displayed in at least the form or a list or resolver dependency graph for the purpose increasing user satisfaction by enable a user to further interact with the output  during an interaction with a voice agent (Araki, [0038] [0039] [0045]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONIA L GAY/Primary Examiner, Art Unit 2657